Citation Nr: 0705685	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-44 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Service connection for irritable bowel syndrome (IBS).  

2.	Service connection for a tropical-based gastro-intestinal 
disorder (claimed as chronic tropical sprue with dysentery, 
steatorrhea, and malnutrition).  

3.	Service connection for tinea pedis.  

4.	Service connection for atrophy of the testes.  

5.	Initial evaluation of service-connected bilateral hearing 
loss.  

6.	Initial evaluation for service-connected tinnitus.  

7.	Initial evaluation of service-connected post-traumatic 
stress disorder (PTSD).     

8.	Entitlement to an earlier effective date for service 
connection for bilateral hearing loss. 

REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney at 
Law


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1966 to August 
1968.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.      

The Board finds that a Statement of the Case is due the 
veteran on several issues on which he has filed notices of 
disagreement with VA rating decisions, but which he has not 
yet appealed to the Board.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Following the October 2002 rating decision, the veteran filed 
a notice of disagreement (NOD) in August 2003 on the 
following unappealed claims: increased rating for malaria, 
service connection for residuals of pneumonia, service 
connection for anemia, service connection for 
photosensitivity, and service connection for tinea cruris.  
The Board recognizes the lack of clarity in the August 2003 
statement with regard to whether the veteran was submitting a 
statement to reopen claims, or a statement contesting the 
October 2002 decision.  Nevertheless, the Board will grant 
the veteran the benefit of the doubt here, and construe the 
August 2003 statement as a NOD.  See 38 C.F.R. § 19.27 
(2006); see also 38 U.S.C.A. § 5107(b).   

Following the June 2004 rating decision, the veteran filed a 
NOD in a January 2005 statement (attached to a VA Form 9) on 
the following unappealed claims: service connection for left 
calf and left knee injuries, service connection for dental 
treatment, service connection for a heart disorder, service 
connection for an injury to the left thumb, service 
connection for Dengue Fever, service connection for a 
prostate disorder, and a claim for a total disability rating 
based on individual unemployability (TDIU) (for the TDIU 
claim, the veteran also filed a NOD in December 2004).  

Following the August 2005 rating decision, the veteran filed 
a NOD in August 2005 contesting the effective date assigned 
for the award of service connection for tinnitus.  In March 
and April 2006, the veteran's representative reiterated this 
disagreement with the August 2005 decision.    

Finally, with regard to the timely appealed claims of service 
connection for IBS and the tropical-based gastro-intestinal 
disorder, the Board finds a REMAND appropriate.  The issues 
will be addressed in the REMAND portion of the decision 
below.  The issues will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Tinea pedis is not related to service.  

2.	Atrophy of the testes is not related to service.  

3.	In May 2005, the veteran had Level II hearing in his right 
ear, and Level II hearing in his left ear.  

4.	The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  

5.	The veteran's PTSD causes reduced reliability and 
productivity.       

6.	The veteran expressed an interest in claiming service 
connection for bilateral hearing loss in January 2005.  


CONCLUSIONS OF LAW

1.	Tinea pedis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  

2.	Atrophy of the testes was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).  

3.	The criteria for a compensable initial evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  

4.	There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for the veteran's service-
connected tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (prior and subsequent to June 
13, 2003); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 
2006).

5.	The criteria for a disability evaluation of 50 percent, 
for the veteran's service-connected PTSD, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).  

6.	The criteria for an effective date earlier than December 
29, 2004, for the grant of service connection for bilateral 
hearing loss, have not been met.  38 U.S.C.A. §§ 1110, 5110, 
7104 (West 2002); 38 C.F.R. §§ 3.114, 3.155, 3.400 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for tinea pedis, 
and atrophy of his testes, increased ratings for PTSD, 
tinnitus, and bilateral hearing loss, and an earlier 
effective date for the award of service connection for 
bilateral hearing loss.  In the interest of clarity, the 
Board will initially discuss whether these claims have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from the RO dated in June 2002 and February 2005.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these letters, the 
RO informed the veteran of the elements comprising his claims 
and the evidence needed to substantiate the claims.  These 
letters requested from the veteran relevant evidence, or 
information regarding evidence pertaining to the appeal which 
VA should obtain for the veteran (the Board also finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claims).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (veteran should be notified 
that he should submit any pertinent evidence in his 
possession).  These letters advised the veteran of the 
respective duties of the VA and of the veteran in obtaining 
evidence needed to substantiate his claims.  And these 
letters were issued to the veteran before initial 
adjudication of his claims in October 2002, June 2004, and 
August 2005.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (VCAA notice must be provided to a claimant before 
the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
The RO did not provide the veteran with information regarding 
effective dates for the award of benefits until March 2006.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Nevertheless, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision here.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  In accordance with Mayfield, 
VA readjudicated the veteran's claims following the March 
2006 notification in two separate April 2006 Supplemental 
Statements of the Case.  See Mayfield, 444 F.3d 1328.  And 
each of the veteran's claims - except the increased rating 
claim for PTSD - will be denied below, so lack of notice 
regarding effective dates cannot prejudice the veteran here 
on those denied claims.  As for the PTSD claim, any defect 
with respect to the rating and effective date portions of the 
notice will be rectified by the RO when effectuating the 
award of increase.    

In sum, the Board finds that VA satisfied VCAA notification 
requirements here, despite the timing of VA's notice.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate a claim for 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the VCAA's requirement to assist 
the veteran has also been met here.  VA obtained medical 
records relevant to this appeal, and VA provided the veteran 
with compensation examinations for his PTSD, tinnitus, and 
hearing loss claims.  The Board notes that the veteran has 
not been provided with VA compensation examination and 
opinion for the service connection claims for tinea pedis and 
testes atrophy.  Nevertheless, the Board finds compensation 
examination for these disorders unnecessary.  

A VA medical examination and opinion is required only when a 
reasonable possibility exists that such assistance would aid 
in substantiating a claim.  38 U.S.C.A. § 5103A; see Duenas 
v. Principi, 18 Vet. App. 512 (2004).  Here, no reasonable 
possibility exists that medical examination or opinion would 
assist the veteran in substantiating his service connection 
claims.  Conducting a medical examination for purposes of 
rendering an opinion would serve no purpose in this case.  
There is no evidentiary foundation for such.  As noted by the 
RO here, there is no medical evidence of record indicating 
that the veteran incurred these particular disorders during 
service.      

As such, there is no factual predicate on which an examiner 
could base a nexus opinion connecting any current tinea pedis 
or testes disorder to past active service that ended over 38 
years ago.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Given these facts, the Board finds that no 
reasonable possibility exists that medical examination and 
opinion would aid the veteran in substantiating his service 
connection claims for these disorders.  See 38 U.S.C. § 
5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), McLendon v. 
Nicholson, No. 04-185 (U.S. Vet. App. June 5, 2006), Duenas, 
supra.    

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claims to Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  If there is no evidence of a chronic condition 
during service or during an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support a claim for service connection.  
38 C.F.R. § 3.303(b).  Generally, to establish direct service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002).  

	Tinea Pedis 	

In January 2005, the veteran claimed service connection for 
tinea pedis, which the RO denied in an August 2005 rating 
decision.  The veteran appealed this denial to the Board.  
The Board, after reviewing the evidence, finds service 
connection unwarranted here.    

The record is clear that the veteran has a current tinea 
pedis disorder, and that the first element of Pond is 
established.  A February 2003 VA treatment note indicates an 
impression of tinea pedis and "recurrent tinea."  In 
January 2004, a VA dermatologist diagnosed the veteran with 
tinea pedis.  And in August 2006, a private medical report 
noted post-inflammatory tenderness and propensity to fungal 
infection especially in the feet.  The examiner described 
this skin disorder as "fungal intertrigo - 'jungle rot.'"  

But the second and third elements of Pond are unestablished 
for this claim.  As to the second Pond element, there is no 
evidence of record that the veteran had this disorder while 
in service.  The veteran's discharge report of medical 
examination is negative for a skin disorder of the feet.  The 
earliest evidence of record noting a skin disorder of the 
feet is the February 2003 VA treatment record noted earlier, 
which is dated over 34 years after the veteran's discharge 
from active service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) and Shaw v. Principi, 3 Vet. App. 365 
(1992) (the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service 
connection).  And the veteran did not claim service 
connection for this disorder until January 2005, over 36 
years following service.  

As already noted, if there is no evidence of a chronic 
condition during service or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support a claim for service 
connection.  38 C.F.R. § 3.303(b).  The record, and the 
veteran, does not show such "continuity of symptomatology" 
here.  The second element of Pond is therefore unestablished 
in this matter.  Pond, 12 Vet. App. at 346.

And there is no medical evidence in the record establishing a 
nexus between the claimed in-service disorder and the current 
disorder.  As such, the third element of Pond is 
unestablished here as well.  Pond, 12 Vet. App. at 346.

Service connection is therefore not warranted for a tinea 
pedis disorder.  See Pond, 12 Vet. App. at 346.     

	Atrophy of the Testes 

In the August 2005 rating decision, the RO also denied the 
veteran's January 2005 service connection claim for atrophy 
of the testes.  The veteran timely appealed this denial to 
the Board.  After reviewing the evidence, the Board finds an 
award of service connection unwarranted here as well.  

Again, the record supports the veteran's claim to a current 
disorder, which satisfies the first Pond element.  A January 
2005 VA examination report indicated that the veteran's 
testicles were "atrophic."  But there is no evidence of 
record showing that the veteran incurred a disorder relating 
to testicle atrophy while in service or soon after service, 
or that he experienced a continuity of symptomatology of this 
disorder following service.  Rather, the record shows that 
the first mention of this disorder is found in the January 
2005 VA medical record noted above, dated over 36 years after 
service.  The veteran's claim was not submitted until 36 
years after service as well.  As such, the first element of 
Pond is established for this claim, but the second element is 
not.  And, again, as there is no competent medical evidence 
establishing a nexus between the current disorder and the 
claimed in-service disorder, the third Pond element remains 
unestablished as well.  

Service connection is therefore not warranted for the 
testicle atrophy disorder.  See Pond, 12 Vet. App. at 346.     

The veteran bears the burden to present and support a claim 
of benefits.  See 38 U.S.C.A. § 5107(a) (West 2002).  He has 
not done so for his service connection claims.  In this 
regard, the Board notes that the veteran, as a layperson 
without medical expertise or training, is not a competent 
source of evidence on medical matters addressing etiology or 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(laypersons are not competent to render medical opinions).  

As the preponderance of the evidence is against the veteran's 
service connection claims, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  The Merits of the Claims for Increased Rating

The veteran claims that increased ratings are due for his 
service-connected bilateral hearing loss, tinnitus, and PTSD.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

	Bilateral Hearing Loss

The veteran claimed service connection for bilateral hearing 
loss in January 2005.  In an August 2005 rating decision, the 
RO granted service connection for this disorder, assigning a 
0 percent rating.  In November 2005, the veteran claimed 
entitlement to a higher evaluation.  The RO denied this claim 
in a January 2006 Statement of the Case.  For the reasons set 
forth below, the Board agrees with the RO's decision here, 
and finds a compensable rating unwarranted at any time during 
the pendency of this appeal.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (in cases where the original rating assigned 
is appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim). 
  
Hearing loss for VA purposes is evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII 
(Diagnostic Code 6100) of VA's rating schedule.  Diagnostic 
Code 6100 provides the appropriate disability code for 
hearing loss as best VA can determine based on available 
evidence.  The Court of Appeals for Veterans Claims (Court) 
has held that the assignment of disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The veteran underwent VA audiology examination in May 2005.  
This report indicates that a compensable rating in 
unwarranted here.  The examination showed that the veteran's 
right ear had 88 percent speech recognition.  Decibel loss 
(dB) at 1000 Hertz (Hz) was 25 dB, with a 35 dB loss at 2000, 
a 30 dB loss at 3000, and a 55 dB loss at 4000.  The average 
decibel loss for the right ear was 36.  The examination 
showed the veteran's left ear with 90 percent speech 
recognition.  Decibel loss at the puretone threshold of 1000 
Hz was 25, with a 40 dB loss at 2000 Hz, a 45 dB loss at 3000 
Hz, and an 70 dB loss at 4000 Hz.  The average decibel loss 
was 45 in the left ear. 

The examination results yielded Level II hearing acuity in 
the right ear, and Level II hearing acuity in the left hear.  
This warrants a noncompensable evaluation under 38 C.F.R. §§ 
4.85, 4.86, Tables VI, VIa, VII, Diagnostic Code 6100.  See 
Lendenmann, 3 Vet. App. at 349.  As such, a compensable 
rating is unwarranted here at any time since the effective 
date of the award of service connection.  Neither an 
increased rating, nor staged ratings, is appropriate for the 
period of the veteran's appeal.  See Fenderson, supra.  

Additionally, an extraschedular rating is not appropriate 
here.  See 38 C.F.R. § 3.321(b)(1).  The evidence does not 
indicate that any of the veteran's service-connected 
disorders has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

        Tinnitus 

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

        PTSD  

In June 2004, the RO granted the veteran's service connection 
claim for PTSD.  The RO assigned a 30 percent evaluation 
effective May 22, 2003.  The veteran claims that a higher 
evaluation is due here based on the severity of his symptoms.  
For the reasons set forth below, the Board agrees, and finds 
a 50 percent rating appropriate here.  

Diagnostic Code 9411 of 38 C.F.R. § 4.130 addresses PTSD.  
Under that code, ratings of 0, 10, 30, 50, 70, and 100 
percent may be assigned.  The veteran has already been 
assigned a 30 percent evaluation here.  But the Board finds a 
50 percent rating warranted here.  As such, the Board will 
limit its analysis to the issues of why a 50 percent rating 
is warranted, and why a higher rating (i.e., 70 percent) is 
not warranted here.    

Under DC 9411, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  

In this matter, the Board finds a 50 percent rating warranted 
because the evidence shows the veteran as depressed and 
anxious, with panic attacks and sleep disturbances, with a 
flattened affect, with disturbances in motivation and mood, 
and with difficulty in maintaining effective work and social 
relationships.  

The relevant medical evidence of record here consists of a 
March 2004 VA compensation examination report, VA treatment 
records showing treatment by VA social workers, a VA hospital 
discharge summary dated in February 2005, VA records 
reflecting inpatient treatment between late December 2004 and 
early February 2005, a private medical report dated in August 
2006, and lay statements from friends and relatives of the 
veteran.  

The March 2004 VA examiner found the veteran alert, fully 
oriented, and cooperative.  He noted the veteran's frequent 
eye contact with him.  He noted the veteran's moderate 
anxiety.  He noted his modestly increased speech in rate, 
flow, and intensity.  He noted that the veteran's answers to 
questions were goal directed and elaborative, and that the 
veteran exhibited logical thought, intact judgment, and 
grossly unimpaired functional memory.  He noted that there 
were no indications that the veteran was delusional.  The 
veteran denied suicidal or homicidal ideations.  The examiner 
noted that, at the time of the examination, the veteran had 
never been hospitalized for his disorder, and was not taking 
medication for a psychiatric disorder.  He also noted the 
veteran's retirement from the US Postal Service in October 
2003 after 26 years of service, and that he was then married 
and living with his spouse and two daughters.    

But the examiner also noted the veteran's mood as dysphoric, 
and that his range of affect was consistently attenuated.  He 
reported the veteran's claims of sleep disturbance.  He 
reported that the veteran, since retirement, had experienced 
increased intrusive thoughts related to his service in 
Vietnam, such as experiencing recurrent nightmares related to 
Vietnam service.  And he noted that the veteran had been 
divorced three times.  

The March 2004 VA examiner found the veteran with PTSD, 
marital discord, increased flashbacks and intrusive memories, 
and assigned the veteran a Global Assessment of Functioning 
(GAF) score of 50.  

The VA treatment notes showing treatment by a social worker 
in August to September 2004 also showed the veteran to be 
mentally coherent but emotionally troubled.  The examiner 
found the veteran's cognitive functioning to be within normal 
limits.  He found the veteran to be articulate, spontaneous, 
and cooperative.  He found the veteran without suicidal and 
homicidal ideations, and without delusional thinking.  And he 
noted the veteran's statements regarding his enjoyment and 
participation in hunting and fishing.  But these records also 
show the veteran as angry and sensitive, and that he 
experienced occasional difficulties with social 
relationships.  These records show the veteran's complaints 
about VA, and his problems with his current spouse.  The 
examiner reported the veteran's claims of experiencing 
flashbacks, hearing voices from comrades in Vietnam, 
nightmares, anger preoccupation, social isolation, sleep 
disturbance, threatening behavior to others and subsequent 
remorse, and impulsive behavior to include making statements 
he regretted.  The examiner reported the veteran as intensely 
hypervigilent, compelled to checking doors in his home.  And 
he noted that he was guarded at times during the examination.  
He ultimately found the veteran with PTSD, and with a panic 
disorder with agoraphobia.  

The record shows that the veteran was treated by VA on an 
inpatient basis between late December 2004 and early February 
2005 (for this period, the veteran has been granted a total 
temporary disability evaluation of 100 percent).  A VA 
treatment record dated in December 28, 2005 noted the 
veteran's strengths as his stable living environment, the 
support of his family, and that he was motivated to seek and 
follow through with treatment.  The records reflecting 
treatment during this period also indicate that the veteran 
generally interacted well with staff and fellow patients, and 
rested well.  But the records also indicate an admission GAF 
score of 32, and show that the veteran was reported as 
disturbed when recounting certain events in Vietnam.  And he 
exhibited some irritability and social isolation.  And toward 
the end of his inpatient treatment, an attending healthcare 
professional noted that the veteran's symptoms were chronic, 
and would likely interfere with his efforts to make a 
satisfactory adjustment outside of the hospital setting.  

The February 2005 discharge summary shows that on admission, 
the veteran was noted as alert, oriented, and cooperative 
with good eye contact, with normal motor behavior, 
appropriate affect, coherent and logical speech, with no 
suicidal and homicidal ideations, and no delusions or 
hallucinations.  On discharge, the veteran was noted as being 
in a euthymic mood and without evidence of psychosis.  The 
attending psychiatrist noted that the veteran was not 
considered a suicidal or homicidal risk.  

As with the VA medical evidence, the August 2006 private 
medical examination report showed the veteran to be coherent, 
logical, and cognitively sound, even though his PTSD had 
obvious adverse effects on the veteran emotionally.  This 
examiner described the veteran as "calmer now" as a result 
of years of psychiatric treatment.  And she also noted that 
the veteran lives with his wife, and two daughters.  On 
examination, the private examiner found the veteran well 
nourished, well developed, and without acute distress.  She 
noted the veteran as alert, oriented, cooperative, and 
pleasant.  And she found the veteran capable of abstract 
thought.  But she found the veteran with a flat affect.  She 
stated that the veteran feels anxious and depressed most of 
the time, and has decreased memory, particularly short-term 
memory.  She said the veteran still experienced "terrible 
flashbacks."  She noted the veteran's reports of continuing 
sleep disturbances.  She noted that the veteran was dependant 
on his brother, who assisted in answering questions.  In 
closing her opinion, she found the veteran with PTSD, chronic 
anxiety, chronic depression, both of which were under fair 
control, with decreased short-term memory and sleep 
disturbances.  

As indicated, the Board finds that the medical evidence of 
record supports a finding that a 50 percent evaluation is due 
here.  The medical evidence makes clear that the veteran is 
emotionally troubled by this PTSD - in addition to his 
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, and memory loss, he has the 
flattened affect, the disturbances of motivation and mood, 
and the difficulty in establishing and maintaining work and 
social relationships noted under the criteria warranting a 50 
percent evaluation under 38 C.F.R. § 4.130, DC 9411.  
Regarding relationships, the Board notes the close 
relationship the veteran has with his wife and daughters - 
but the Board also notes the veteran's tendency to isolate, 
and the documented work-relationship problems he demonstrated 
while employed by the US Postal Service.  See 38 C.F.R. § 
4.130, DC 9411.  For these reasons, a 50 percent rating is 
warranted here.  

A 70 percent rating is unwarranted because the veteran has 
simply not exhibited the level of mental and cognitive 
impairment particularly noted under the 70 percent criteria 
of DC 9411.  He cannot be described as having homicidal or 
suicidal ideation, of engaging in obsessional rituals which 
interfere with routine activities, of having intermittently 
illogical, obscure, or irrelevant speech, of having near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, of 
having impaired impulse control (such as unprovoked 
irritability with periods of violence), of having spatial 
disorientation, or of exhibiting neglect of personal 
appearance and hygiene.  

Rather, the medical evidence demonstrates that the veteran 
generally functions satisfactorily in his family life.  He 
can take care of himself.  He is capable of engaging in 
productive recreational activities such as hunting and 
fishing.  And he is coherent, logical, cognitively sound, 
alert, and oriented (the Board notes that occupationally, the 
veteran is retired).  See 38 C.F.R. § 4.130, DC 9411.  For 
these reasons, a 70 percent rating is not warranted here.  

None of the evidence indicates, moreover, that the veteran's 
PTSD renders application of the regular schedular standards 
impracticable here.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell, et al., supra.  

And finally, the Board notes that in making this decision, 
the Board has recognized the veteran's subjective complaints 
of disability, and has reviewed the volumes of lay statements 
submitted by the veteran's relatives, which attest to the 
veteran's disabilities. 

In sworn statements received by the Board in October 2006, 
the veteran's daughters attested to the veteran's 
nervousness, his sleep disturbances, hypervigilence, 
isolation from some social activities, and his impatience.  
One daughter attested to the veteran's improvements following 
his inpatient VA treatment.  The veteran's spouse noted the 
veteran's nightmares, his physically lashing out in bed, his 
edginess, his hypervigilence at night, and suspicion.  The 
veteran also provided a sworn statement received in October 
2006, in which the veteran stated that he was not "real good 
with crowds."  He also mentioned his anger towards VA, the 
VA claims process, and that he was in anger management 
classes.    

In September 2004, VA received two lay statements from the 
veteran's spouse, in which she describes the veteran's 
violent sleep disturbances, involving nightmares, night 
sweats, "moaning, yelling out, and flailing."

In February 2002, VA also received from the veteran's aunt 
and parents statements attesting to the way in which the 
veteran changed as a result of his service in Vietnam.  The 
veteran's aunt described the veteran as well adjusted before 
service but as "jumpy" following his service.  The 
veteran's Mother noted the veteran as "jumpy" also, and 
noted his sleep disturbances, and that he would awaken with 
"swinging fists."  The veteran's Father noted the veteran's 
post-service nervousness, his threatening behavior while 
sleeping, and that a loud noise once sent the veteran under a 
kitchen table.      

The Board has considered these statements closely.  The Board 
notes that these statements provide lay evidence similar to 
that generated by the medical professionals.  The statements 
support the medical findings showing the veteran as anxious, 
angry, hypervigilent, and as experiencing sleep disturbances.  
Hence, the Board finds this evidence in support of the 
finding that a 50 percent rating is warranted here.  

But the Board must also note that, as the veteran and his 
relatives are laypersons, the Board assigns more weight to 
the conclusions derived from the medical professionals' 
examination reports.  Ultimately, a lay person's personal 
belief, however sincere, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu, supra.  

III.  The Merits of the Claim for an Earlier Effective Date

In August 2005, the RO service connected the veteran for 
bilateral hearing loss at 0 percent disabling, effective 
December 29, 2004.  In the November 2005 notice of 
disagreement contesting the assigned evaluation, the 
veteran's representative maintained as well that an earlier 
effective date (EED) was due here for the finding of service 
connection.  In statements throughout the record, the 
representative and veteran maintain that, as the veteran had 
hearing loss upon his discharge from service, an effective 
date in August 1968 should be assigned.  For the reasons set 
forth below, the Board disagrees with this claim.    

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (2002); 38 
C.F.R. § 3.400 (2005).  

Importantly, given the contentions here, the effective date 
of an award of disability compensation shall be the day 
following the date of discharge or release from service if 
application is received within one year from such discharge 
or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).  As no application for service connection was 
received by VA within one year of his discharge from service 
in August 1968, the Board finds this provision inapplicable 
here.  

Though not elaborated upon by the veteran or his 
representative, the Board finds several submissions by the 
veteran and his former representative (The American Legion) 
of relevance on the issue of whether an earlier effective 
date is due here.  The record contains a statement dated in 
February 2002, in which it is indicated that the veteran 
wished "to establish an informal claim for VA Compensation 
or Pension in accordance with 38 C.F.R. 3.155(a)."  The 
record contains an April 2002 statement from the veteran's 
former representative indicating that an audiology 
examination report would be submitted.  This April 2002 
statement also indicates that the veteran would submit an 
application for benefits, and statements in support of the 
February 2002 informal claim.  And the record contains this 
application for benefits and supporting statements, each 
dated in April 2002.  

But the Board notes that the record does not contain the 
audiology report cited by the representative.  In fact, the 
only audiology report of record is the one rendered by VA in 
May 2005.  And the Board notes that nowhere in the February 
and April 2002 submissions from the veteran does the veteran 
or his former representative claim service connection for a 
hearing loss disorder, or any other disorder related to the 
ears or hearing.  Rather, these statements claim service 
connection for several other disorders unrelated to the ears.  

After a review of the record, the Board finds that the 
earliest claim for service connection for bilateral hearing 
loss is from the veteran's current representative, and is 
dated January 1, 2005.  

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action 
indicating an intent to apply for VA benefits may be 
considered an informal claim.  38 C.F.R. § 3.155.  Under 38 
C.F.R. § 3.155(a), a communication or action by a claimant, 
indicating intent to apply for one or more benefits under the 
laws administered by VA, may be considered an informal claim.  
But such an informal claim must identify the benefit sought - 
VA's duty to adjudicate all claims reasonably raised does not 
require VA to anticipate a claim for a particular benefit 
where no intention to raise it was expressed.  38 C.F.R. § 
3.155; Brannon v. West, 12 Vet. App. 32, 35 (1998).  See 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (holding 
that, while the Board must interpret a veteran's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the veteran).  

In this matter, it is clear that the veteran did not, either 
expressly or impliedly, claim service connection for 
bilateral hearing loss in the February or April submissions 
to VA from his representative.  Although the former 
representative mentioned an audiology examination report in 
April 2002, no such examination report was submitted and the 
representative did not indicate that the veteran wanted 
service connection for hearing loss.  

It was not until January 2005 that the veteran clearly 
indicated his intention - through his current representative 
- that service connection was due here for hearing loss.  As 
such, the RO correctly relied on this submission in awarding 
an effective date for the award of service connection here.  
In view of the foregoing, the Board finds that an effective 
date for the grant of service connection for hearing loss is 
not due prior to December 29, 2004.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

1.	Entitlement to service connection for tinea pedis is 
denied.    

2.	Entitlement to service connection for atrophy of the 
testes is denied.    

3.	Entitlement to an increased initial evaluation for 
bilateral hearing loss is denied.  

4.	Entitlement to a schedular evaluation in excess of 10 
percent for tinnitus is denied.   

5.	Entitlement to an increased initial evaluation of 50 
percent for PTSD is granted, subject to the law and 
regulations controlling the award of monetary benefits.

6.	Entitlement to an earlier effective date for service 
connection for bilateral hearing loss is denied.   


REMAND

The veteran contends in his November 2005 NOD that his IBS is 
secondary to his service-connected PTSD.  In December 2006 
and January 2007 submissions received by the Board, the 
veteran suggested that his tropical-based gastro-intestinal 
disorder (claimed as chronic tropical sprue with dysentery, 
steatorrhea, and malnutrition) is secondary to his service-
connected PTSD.  There is no medical examination report of 
record addressing these secondary service-connection claims, 
however.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination with a specialist in order 
to determine the nature, severity and 
etiology of any current IBS disorder and 
any current tropical-based gastro-
intestinal disorder.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.  
 
2.  The examiner should advance an 
opinion on the likelihood (likely, at 
least as likely as not, not likely) that 
any current IBS disorder relates to the 
veteran's service-connected PTSD.  The 
examiner should provide a complete 
rationale for conclusions reached.   

3.  The examiner should also advance an 
opinion on the likelihood (likely, at 
least as likely as not, not likely) that 
any current tropical-based gastro-
intestinal disorder (claimed as chronic 
tropical sprue with dysentery, 
steatorrhea, and malnutrition) relates to 
the veteran's service-connected PTSD.  
The examiner should provide a complete 
rationale for conclusions reached.   

4.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeal s





 Department of Veterans Affairs


